Title: From Benjamin Franklin to John Torris and Francis Coffyn, 18 June 1779
From: Franklin, Benjamin
To: Torris, John,Coffyn, Francis


Sir
Passy, June 18 1779.
I received the Letters you did me the honour of writing to me the 20th. of May and The 8th. Instant. I did not immediately forbid Capt. Merchant’s intercepting the Dover Pacquets supposing that if they were protected by this Governement, he would, on their showing him their Passports, discharge them, and if not protected there would be nothing improper in taking them.— But as I now understand that such an Interruption of the Correspondence between the two Nations would be disagreable to the government as being prejudicial to Commerce, I do here by desire you would acquaint Capt. Marshal, that he will not be contenanced in that Entreprise that if he should take any of the Pacquets they will not be condemn’d to him, and that he is strictly for bidden to meddle with them. With much Esteem I have the honour to be, Your most obedient et most humble Servant
BF.
Mr: Torris or Mr Coffin.
